DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.
 
Status of the Claims
Amendment filed February 22, 2021 is acknowledged. Claims 1, 11 and 21 have been amended. Claims are 1-5, 11-15 and 21-26 pending.
Action on merits of claims 1-5, 11-15 and 21-26 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 
There does not appear to be a written description of the claim limitation “the planar semiconductor seeding surface being a top surface of a semiconductor mesa, the semiconductor mesa in direct contact with the silicon substrate and disposed in a trench disposed in an isolation dielectric wherein the semiconductor mesa is a different semiconductor than the silicon substrate and the semiconductor mesa has a bottom portion extending below the isolation dielectric and above the silicon substrate” (amended claim 11) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.
However, as shown in the drawing, FIG. 2H, the semiconductor mesa 205 is not disposed in isolation dielectric 240, rather, the isolation dielectric 240 is disposed in the trench disposed in the semiconductor mesa 205. 
Therefore, claims 11-15 contain new matters.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 21-26 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by RADOSAVLJEVIC et al. (US. Pub. No. 2014/0084239) of record.  

a pMOS device (PMOS) having: 
a first source region and a first drain region (634) with a Ge semiconductor channel (606) disposed there between and disposed over a first planar semiconductor seeding surface (602B) having a composition other than that of the channel (606) the first planar semiconductor seeding surface (602B) being a top surface of a first semiconductor mesa (602B), surrounded by isolation dielectric (622), the top surface of the first semiconductor mesa (602B) below a top surface of the isolation dielectric (622), wherein the first semiconductor mesa (602B) is in direct contact with the silicon substrate (602A), and the first semiconductor mesa (602B) has a bottom portion extending below the isolation dielectric (622) and above the silicon substrate (602A), wherein the first semiconductor mesa (602B) has a composition different than a composition of the silicon substrate (602); and 
a first gate dielectric layer (not shown) and a first gate electrode layer (632) disposed over and wrapped around  the Ge semiconductor channel (606); and 
an nMOS device (NMOS) having: 
a second source region and a second drain region (634) with a III-V semiconductor channel (604) disposed there between and disposed over a second planar semiconductor seeding surface (602B) having a composition other than that of the channel (604), the second planar semiconductor seeding surface (602B) being a top surface of a second semiconductor mesa (602B) surrounded by the isolation dielectric (622); and 
a second gate dielectric layer (not shown) and a second gate electrode layer (630) disposed over the III-V semiconductor channel (604). (See FIGs. 6C-F).

a pMOS device (PMOS) having: 
a first source region and a first drain region (634) with a Ge semiconductor channel (606) disposed there between and disposed over a first planar semiconductor seeding surface (602B) having a composition other than that of the channel (606), the first planar semiconductor seeding surface (602B) being a top surface of a first semiconductor mesa (602B) surrounded by isolation dielectric (622), wherein the first semiconductor mesa (602B) is in direct contact with the silicon substrate (602A), and wherein the first semiconductor mesa (602B) has a composition different than a composition of the silicon substrate (602A) and the semiconductor mesa (602B) has a bottom portion extending below the isolation dielectric (622) and above the silicon substrate (602A); and  
a first gate dielectric layer (not shown) and a first gate electrode layer (632) disposed over and wrapped around the Ge semiconductor channel (606); and 
an nMOS device (NMOS) having: 
a second source region and a second drain region (634) with a III-V semiconductor channel (604) disposed there between and disposed over a second planar4 App. No. 15/435,245Examiner: Vuong, Thai T.Docket No. P44885DCArt Unit: 2829semiconductor seeding surface (602B) having a composition other than that of the channel (604), the second planar semiconductor seeding surface (602B) being a top surface of a second semiconductor mesa (602B) surrounded by the isolation dielectric (622), the top surface of the second semiconductor mesa (602B) below a top surface of the isolation dielectric (622); and 
a second gate dielectric layer (not shown) and a second gate electrode layer (630) disposed over the III-V semiconductor channel (604). (See FIGs. 6C-F). 

With respect to claims 3 and 23, a center the Ge semiconductor channel (606) of RADOSAVLJEVIC is aligned with a center of the first planar semiconductor seeding surface (602B), and wherein a center the III-V semiconductor channel (604) is aligned with a center of the second planar semiconductor seeding surface (602B). 
With respect to claims 4 and 24, the first and second seeding surfaces (602B) of RADOSAVLJEVIC are recessed below a top surface of the isolation dielectric (622). 
With respect to claims 5 and 25, the first and second gate dielectrics (not shown) wrap-completely around surfaces of the semiconductor channels (604, 606) extending between the sources and drains (630, 632).
With respect to claim 26, the top surface of the first semiconductor mesa (602B) of  is below the top surface of the isolation dielectric (622).

Claims 11-14 are rejected under pre-AIA  35 U.S.C. 102(a) as anticipated by RACHMADY et al. (US. Pub. No. 2012/0074386) of record.
With respect to claim 11, As best understood by Examiner, RACHMADY teaches a non-planar field effect transistor (FET) disposed over a silicon substrate (substrate), the non-planar FET comprising: 

a gate dielectric layer (High-k layer) and a gate electrode layer (metal gate) disposed over and wrapped around the non-silicon semiconductor channel (channel). (See FIG. 7).

With respect to claim 12, the non-silicon semiconductor channel (channel) of RACHMADY is Ge, or a III-V binary ternary or quaternary compound semiconductor alloy, and wherein a center the channel (channel) is aligned with a center of the planar semiconductor seeding surface (barrier). 
With respect to claim 13, a bottom surface of the isolation dielectric (STI) of RACHMADY is in contact with a semiconductor surface recessed below the seeding surface.
With respect to claim 14, the seeding surface (barrier) of RACHMADY is recessed below a top surface of the dielectric isolation (STI). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over RACHMADY ‘386 as applied to claim 11 above, and further in view of RADOSAVLJEVIC ‘239.
RACHMADY teaches the non-planar FET as described in claim 11 above including the seeding surface (barrier) having a lateral dimension; and the non-silicon semiconductor channel (channel) is one layer of semiconductor having a top surface disposed a distance from the seeding surface (barrier).
Thus, RACHMADY is shown to teach all the features of the claim with the exception of explicitly disclosing the top surface disposed a distance from the seeding surface at least three times a minimum lateral dimension of the seeding surface.
However, RADOSAVLJEVIC teaches a non-planar FET including: 
a seeding surface (602B) having a lateral dimension; and non-silicon semiconductor channel (610) is one layer of a semiconductor stack having a top surface disposed a distance from the seeding surface (602B) at least three times a minimum lateral dimension of the seeding surface (602B). (See FIG. 6B).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the non-silicon semiconductor channel of RACHMADY being one layer of a semiconductor stack having a top surface disposed a distance from the seeding 
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").

Response to Arguments
Applicant's arguments filed July 20, 2020 have been fully considered but they are not persuasive.
With respect to the rejection under 35 USC 102, claims 1 and 21, Applicant argues: 
Radosavljevic does not teach or suggest a semiconductor mesa has a bottom portion extending below the isolation dielectric and above the silicon substrate, as recited in claims 1, 11 (sic) and 21. 

However, as clearly shown in FIG. 6F, the bottom of the barrier layer 602B is below the isolation dielectric 622 and above the silicon substrate 602A.

Applicant further argues:


However, from FIG. 6F of RADOSAVLJEVIC, when the first gate dielectric layer and the first gate electrode formed over the Ge semiconductor channel 606, these layer would have wrapped around the channel. This can be seen in FIG. 1A.
    
Applicant’s arguments with respect to claim 11 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/ANH D MAI/Primary Examiner, Art Unit 2829